Motion granted as indicated in order. Present — Dowling, Merrell, Finch, McAvoy and Martin, JJ.
In the Matter of the Application of The City of New York, Petitioner, for a Certiorari Order to Be Directed to George A. McAneny and Others, Constituting the Transit Commission of the State of New York, and the Said Transit Commission of the State of New York, Defendants. The Transit Commission of the State of New York, Defendant, Appellant; The City of New York, Petitioner, Respondent, and Harry Bronner and Others, Constituting the New York Railways Reorganization Committee, and New York Railways Corporation, Interveners, Respondent. Harry Bronner, and Others, Constituting the New York Railways Reorganization Committee, and Another, Interveners, Appellants; The City of New York, Petitioner, Respondent, and The Transit Commission of the State of New York, Defendant, Respondent.— Order so appealed from affirmed, with ten dollars costs and disbursements to the petitioner, respondent. No opinion. Present —■ Clarke, P. J., Dowling, Finch, MeAvoy and Martin, JJ.